     Case 3:16-cr-00136-WKW-SRW Document 55 Filed 04/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITES STATES OF AMERICA                  )
                                          )
       v.                                 )     CASE NO. 3:16-CR-136-WKW
                                          )               [WO]
ROBERT M. RITCHEA                         )

                                       ORDER

      Defendant Robert M. Ritchea has filed a pro se motion for compassionate

release, which is construed as a motion to modify an imposed term of imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. # 54.) Under § 3582(c)(1)(A), a

district court may modify a convicted defendant’s sentence when “extraordinary and

compelling reasons warrant such a reduction.” However, a defendant may only

move for such a reduction after he or she “has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).

Defendant’s motion does not indicate that he has pursued the statutorily mandated

procedure, so his motion is premature at this time.

      Accordingly, it is ORDERED that Defendant’s motion (Doc. # 54) is

DENIED without prejudice with leave to refile his motion, if necessary, after he has

exhausted his administrative rights.
Case 3:16-cr-00136-WKW-SRW Document 55 Filed 04/23/20 Page 2 of 2




 DONE this 23rd day of April, 2020.

                                            /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                 2
